“scare ctarvin omeiicanbeileiate A ih;

  
 
 
 
  
 
   

Case 1:18-cv-10836-PGG Docu

The Honorable Paul G. Gardephe
United States District Court Judg
The Southern District of New York
500 Pearl] St.

New York, NY 10007

Thursday, November 21st, 2019
In re: Gottesfeld v. Hurwitz, et al., 18
Dear Judge Gardephe:

Martin S. Gottesfeld
Reg. No.: 12982-104

Lcy-10836+PCC-CWG, docket entry 88

I hope that my letter finds Your Honor well.

I write to clarify a false averment

in the defendants' November 14th,

2019, letter, found at docket: entry number eighty-eight (88) in the’ instant

case, and also to raise to Your Honor's

merely the latest continuing a disturbing
underscores the prudence of my preemptive

Court taking any action based upon averm

In the defendants’ letter, counsel
Court's scheduling order. In fact, thouel
for an extension when necessary. Agents
delayed these motions from reaching the
(3) weeks. While counsel for the defenda
Court's precedential decision in Houston
created the well-known prison-maiTbox ru
would have reached The Court prior to the
agents of the defendants’ counsel not un

To be clear: the delays about which
the responsibility of himself and of his

Please cf. docket entries 28 and 16
Honor's: scheduling orders.

Farlier, counsel for the defendants
knew or surely should know was ruled ina
it comes to cases involving the rights o
one. At the same time, counsel for the d
a wealth of other clearly-controlling pr
difficult for the defendants’ counsel to
overwhelming amount. of adverse~yet-appLi
page memorandum... -

In docket entry 86, the defendants'
filed a motion for an extension "without
unable to receive'' when his agents negle
supplies, including typewriter ribbon,
In reality, however--and as anyone can s
exactly such a list in docket entry 81 a

The procedural posture from earlier
that I will be denied the opportunity to

attention that this false averment is
trend.: This trend, in turn,
requests to be heard prior to The
ents by the defendants’ counsel.

falsely asserts that I violated The

n, I have always filed a timely motion
of the defendants and of their counsel
Pro Se Clerk's Office by up to three
nts refuse to recognize The Supreme

v. Lack, 487 U.S. 266, (1988), which
Te, my motions were timely and likely
passing of any filing deadlines had
duly delayed their mailing.

the defendants’ counsel. complains are
agents.

. It is not’ I who have violated Your

argued Sandin--a decision that he
pplicable by The Second Circuit when

f pre-trial detainees, such as this
efendants omitted Tellier v. Scott and
ecedential decisions. It was surely
cherry-pick around such an

cable precedent in a thirty-four-(34)-

counsel then falsely claimed that I
further elaboration on what [I] was
cted to deliver to me critical

manilla envelopes, and postage stamps.

ee on PACER--I previously specified
t 5.

in 2019 leaves me greatly concerned
confront such inaccuracies prior to

entries of orders or judgments based thereupon in the near future. For

example, The Court adjourned conferences
defendants' counsel without providing me

- Page 1

sine die based upon filings by the
any opportunity whatsoever to be

of 2 -

 
United States, 348 U.S. 11, 14 (1954).

 

‘Case 1:18-cv-10836-PGG Documenti1

07 Filed 12/04/19 Page 2 of 3

heard in response to those filings. The false averments made by the —
defendants counsel. on an ongoing basis demonstrate the need for Your Honor to

hear me before relying on anything filedjon behalf of the defendants.

Of course, ''justice must satisfy the

appearance of justice." Offutt v.

I thank Your Honor for hearing me now,

Martin S. Gottesfeld, pro se
CC: Counsel for the defendants

- Page 2

 

of 2 -
Sry Fae

(O09) AI “MOI. Agia
LG Pe
mua") a ag

Mwie® meq) € fi

*PUl*c

Para SY

mor Or80 C6z¥ 2210 ¢

i il

# ONINOVEL &

 
